AL-TARIQ WATSON, Petitioner Below, Appellant,
v.
ALLEN ZEGAS, Respondent Below, Appellee.
No. 606, 2007.
Supreme Court of Delaware.
Submitted: July 14, 2008.
Decided: July 29, 2008.

ORDER
Randy J. Holland, Justice.
This 29th day of July 2008, upon consideration of the appellant's opening brief, the appellee's "letter brief," the Clerk's notice to show cause and the appellant's response to the notice to show cause, it appears to the Court that:
(1) The appellant, Al-Tariq Watson, an inmate at the Delaware Correctional Center, brought a replevin action in the Superior Court seeking the return of his legal papers and punitive damages from the appellee, "Allen" Zegas, Esquire, a New Jersey attorney.[1]
(2) In his complaint in the Superior Court and in his opening brief on appeal, Watson alleges that he contacted Zegas' law office in March 2006 seeking representation from Zegas in a New Jersey criminal matter. Watson maintains that he sent his legal papers to Zegas the following month at the request of Zegas' legal assistant. Watson understood from the legal assistant that Zegas would review the papers and contact him with "a price for taking his appeal." Watson contends, however, that after mailing the legal papers to Zegas he heard nothing from Zegas or the legal assistant despite sending numerous letters and calling the law office numerous times.
(3) In September 2007, Watson filed his complaint in the Superior Court. By order dated October 26, 2007, the Superior Court dismissed Watson's complaint as legally frivolous.
(4) In his March 5, 2008 "letter brief" on appeal, Zegas challenges the jurisdiction of the Delaware courts to litigate Watson's complaint. Moreover, Zegas suggests that Watson's appeal is moot. According to Zegas, upon receiving notice of the appeal he searched for Watson's legal papers, located the papers in his office and returned them to Watson.
(5) On July 8, 2008, the Clerk of this Court issued a notice directing that Watson show cause why this appeal should not be dismissed as moot. By letter dated July 11, 2008, Watson confirmed that he received his legal papers from Zegas, and he requested that the Court dismiss the appeal.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 29(b) and 3(b)(2), that the appeal is DISMISSED as moot.[2]
NOTES
[1]  It appears from the record that the appellee's name is spelled "Alan."
[2]  See Del. Supr. Ct. R. 29(b) (providing for involuntary dismissal of appeal upon notice of the Court); Del. Supr. Ct. R. 3(b)(2) (providing for dismissal of appeal by single justice when all parties consent to the termination of the case).